Exhibit 10.1


CHANGE IN CONTROL SEVERANCE AGREEMENT
MONTEREY GOURMET FOODS, INC.


RECITALS

        WHEREAS, the Board of Directors of Monterey Gourmet Foods, Inc.
(“Company”), recognizing that a change in control of the Company (as hereinafter
defined) could occur, that its threat or occurrence could result in significant
distraction of personnel, and that it is in the best interest of the Company to
retain the services of its principal executive employees (“Executives”) and to
ensure their continued dedication and efforts without undue concern for their
personal financial and employment security, has establish a plan “Plan”) for
such purposes; and

        WHEREAS the Board has authorized and directed that an agreement for such
purposes in accordance with the terms of the Plan (this “Agreement”) be entered
into between the Company and the Executive named below.

        THEREFORE the Company and the Executive do agree as follows:

AGREEMENT

    1.        For the purposes of this Agreement, the term “Change in Control”
shall mean any of the following:

    (a)        The closing of a sale or conveyance of all or a majority (over
50%) of the consolidated assets or business of the Company and its subsidiaries,
directly or indirectly, whether through the sale of stock or other equity
interests, the sale of assets, or by merger, consolidation or other business
combination, or any combination thereof; or

    (b)        Any other transaction or series of related transactions having an
economic effect substantially equivalent to the above.

    2.        The Executive identified below shall be entitled to receive
severance pay upon his (1) termination of employment, or (2) a reduction in
title or reassignment which (i) results in a substantial diminution of his
position, duties or responsibilities prior to the Change in Control and (ii)
precipitates a voluntary resignation by the Executive, occurring in either case
at any time after the commencement of negotiations resulting in a Change in
Control and the date which is six months after such Change in Control.

    3.        The Company or its successor in interest shall pay or cause to be
paid to the Executive a cash severance, calculated using a multiplier of the
employee’s average base annual salary within the twelve (12) month period
immediately preceding the date of the event specified in section 2, as set forth
below:

 

--------------------------------------------------------------------------------



  Job Title/Job Category   Severance Multiplier               Officer   Number
of Months  

    4.        Severance shall be payable in equal monthly installments over the
severance multiplier period following the event specified in section 2 and shall
be subject to all normal withholdings required by law.

    5.        In addition, and on a prorated basis, any bonus compensation which
Executive shall have earned as of the date of the event specified in section 2
pursuant to any bonus plan previously agreed to by Executive and the Board of
Directors, shall be paid to the employee in a lump sum with the first payment of
cash severance, subject to the withholdings specified in section 4.

    6.        The compensation specified in this Agreement shall supersede any
other lower cash severance compensation of any kind then in effect, prorated or
otherwise, for the Executive.

    7.        This Agreement is binding on the agents, employees and successors
of the Company.

DATED:   May 19, 2008


MONTEREY GOURMET FOODS, INC.

By:  ___________________________________
            Van Tunstall, Chairman of the Board


EXECUTIVE:

__________________________________
  Executive

--------------------------------------------------------------------------------